DETAILED ACTION
Applicant amended Claims 1 and 21, and cancelled claims 38-39 in the amendment dated 8/9/2022.
Claims 1, 21-34, 36-37, and 40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 21-34, 36-37, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 21 disclose the distinct features of at least one virtual media card configured to interface with at least one application that produce and/or consumes media signals, the virtual media card configured to support at least one of an application multiplexing/demultiplexing mode of operation, a fixed channel mode of operation, and an application multiplexing/demultiplexing mode of operation, in conjunction with all other limitations of the independent claims. The closest prior arts, Letz and Ahmed disclose virtual media cards configured to exchange media signals, but do not explicitly disclose at least one virtual media card configured to interface with at least one application that produce and/or consumes media signals, the virtual media card configured to support at least one of an application multiplexing/demultiplexing mode of operation, a fixed channel mode of operation, and an application multiplexing/demultiplexing mode of operation.  Therefore, claims 1, 21-34, 36-37, and 40 are hereby allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        August 10, 2022